UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34236 BIOSPECIFICS TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Delaware 11-3054851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Wilbur Street, Lynbrook, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 516.593.7000 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock
